 
EXHIBIT 10.1
 
MARKETING LICENSE AGREEMENT
 
LOGILITY, INC.—AMERICAN SOFTWARE USA, INC.
 
THIS MARKETING LICENSE AGREEMENT (this “Agreement”) is entered into by and
between LOGILITY, INC., a Georgia corporation (hereinafter “Logility”), and
AMERICAN SOFTWARE USA, INC., a Georgia corporation, for itself and its affiliate
companies (hereinafter collectively referred to as “American Software”), and
shall be effective as of the 1st day of August, 2002 (the “Effective Date”).
 
WITNESSETH:
 
WHEREAS, Logility is the owner of certain computer programs defined herein as
the “Products,” which Products were previously owned by American Software; and
 
WHEREAS, American Software is in the business of distributing and supporting
computer programs to its customers and prospects and has prior to the date of
this Agreement marketed and supported the Products; and
 
WHEREAS, American Software has special knowledge concerning the business needs
of its customers and prospects; and
 
WHEREAS, Logility wishes to appoint American Software as its non-exclusive
marketing representative for the Products and authorize American Software to
provide certain services relating to such marketing efforts; and
 
WHEREAS, American Software is willing to accept such appointment and to
undertake to provide such services under the terms of this Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1.    Scope. The Products covered by this Agreement are listed on Exhibit “A”
hereto and consist of computer programs and associated end-user documentation
offered generally to end-users by Logility under the terms and conditions of its
standard license agreement. Additional software applications may be added to the
list of Products with the mutual consent of the parties. The current form of
license agreement is attached hereto as Exhibit “B”. Logility also offers
enhancement and error-correction services with respect to the Products under the
terms and conditions of said agreement. Logility reserves the right to change
such agreement at any time.
 
2.    Appointment of American Software. Subject to the terms and conditions
hereof, Logility hereby designates and appoints American Software for the term
of this Agreement, as a non-exclusive representative for the solicitation of
license agreements relating to the Products from prospective end-users who are
also licensees of other software systems licensed by American Software. American
Software hereby accepts such designation and appointment. For purposes of this
Agreement the term “affiliate” shall mean any entity that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such other entity. In the case of a corporation,
control shall mean, among other things, the direct or indirect ownership of more
than fifty percent (50%) of its outstanding voting stock. The foregoing
notwithstanding, however, for the purpose of this Agreement, Logility shall not
be deemed to be an affiliate of American Software, and American Software shall
not be deemed an affiliate of Logility.



--------------------------------------------------------------------------------

 
3.    Duties of American Software.
 
3.1    American Software agrees, for the term of this Agreement, that it shall
promote and market the Products to prospective end-users who are also licensees
of software systems licensed by American Software by:
 

 
1.
 
Identifying prospects that may benefit from use of the Products in conjunction
with other systems licensed by American Software.

 

 
2.
 
Contacting such prospects and conducting presentations of the Products.

 

 
3.
 
Performing demonstrations of the Products to prospective end-users either on the
premises of such end-users or at American Software’s facilities.

 

 
4.
 
Negotiating and obtaining the prospects’ execution of license agreements and
service agreements.

 

 
5.
 
Forwarding executed license agreements and service agreements to Logility for
Logility’s evaluation and acceptance.

 

 
6.
 
Serving as a point of contact for necessary communications between end-users and
Logility with respect to the Products.

 
3.2    American Software shall prepare and submit to Logility monthly a complete
and accurate written report of its activities hereunder, including, without
limitation, the following:
 

 
1.
 
A description of all promotional and marketing activities undertaken during the
preceding month setting forth the identity and addresses of prospective
end-users.

 

 
2.
 
A summary of the nature of contacts made with such end-users and American
Software’s assessment of the results of such contacts.

 

 
3.
 
A listing by identity and date of all license agreements executed by prospective
end-users and forwarded to Logility as a result of American Software’s
activities.

 
4.    Demonstration Rights. Logility hereby grants to American Software a
nonexclusive, nontransferable license to use during the term of this Agreement a
reasonable number of “Demonstration Copies” of each Product for purposes of
demonstrating the Product to prospective end-users in connection with the
marketing activities. American Software shall use the Demonstration Copies for
making demonstrations to prospective end-users (1) on computer systems owned or
leased by American Software or (2) on the computer system of a prospective
end-user. In each case, American Software shall (1) control and limit the use of
Products for the specific purpose authorized; (2) accompany the prospective
end-user at all times that the Product is installed at the site of such
prospective end-user; and (3) upon completion of the demonstration, remove the
Product from such end-user’s computer and cause the deletion of all portions of
the Product from computer files in which it resided. American Software
acknowledges that the Products, including any intellectual property rights
pertaining thereto, are owned by Logility and represent or contain valuable
copyrights and trade secrets of Logility. American Software shall not attempt to
reverse-engineer or decompile the machine-readable code in which the programs
are delivered. American Software shall protect the Products from



2



--------------------------------------------------------------------------------

unauthorized copying, dissemination, or disclosure and from other unauthorized
use.
 
5.    License Agreements
 
5.1    American Software shall have the authority to solicit the signature of
end-users on Logility’s standard form of license agreement, as such agreement
may be revised from time to time by Logility and furnished to American Software,
and such other license agreements as the American Software and Logility may
mutually agree. Additionally, upon request by an end-user, American Software may
solicit the signature of such end-user on American Software’s standard form of
license agreement as such agreement may be revised from time to time by American
Software, provided, however, such license agreement if accepted by Logility,
shall be promptly assigned by American Software to Logility. Notwithstanding
anything to the contrary in this Agreement, American Software shall not execute
or accept on behalf of Logility any agreement solicited from an end-user under
this Section 5.1, and American Software shall inform all end-users that any
license agreement solicited under this Section 5.1 must be forwarded to Logility
for consideration, acceptance, and execution by Logility in order for such
agreement to be binding on Logility.
 
5.2    Notwithstanding anything to the contrary contained in this Agreement,
American Software has and shall exercise no authority to (i) make any
alterations in Logility’s standard form of license agreement; (ii) make
statements or representations concerning the Products that exceed or are
inconsistent with the marketing materials and technical specifications provided
to American Software by Logility; or (iii) bind Logility to any undertaking or
performance with respect to the Products.
 
6.    Ancillary Services
 
6.1    American Software may also provide to end-users appropriate ancillary
services in support of the Products. Such services include, without limitation,
the following:
 

 
1.
 
Assistance with installation of the Products on end-users’ computers.

 

 
2.
 
Technical training of end-users’ personnel.

 

 
3.
 
Implementation and consulting support services to end-users with respect to the
functions and operation of the Products.

 
6.2    The terms, conditions, and charges for such ancillary services shall be
established by American Software directly with end-users. American Software
shall inform each end-user (1) that Logility’s obligations are limited to those
contained in the license agreement, (2) that any services of American Software
are offered on American Software’s own accounts, and (3) that American Software
is solely responsible for such ancillary services.
 
6.3    Upon the request by American Software, and subject to Section 6.2,
Logility may provide to American Software (or to an end-user on behalf of
American Software) the ancillary services described in Section 6.1 in support of
the Products. All such ancillary services shall be provided to American Software
(or to an end-user on behalf of American Software) at rates agreed upon from
time to time by American Software and Logility, provided such rates shall in no
event exceed Logility’s published rate schedule, as in effect at the time such
services are rendered by Logility. The parties acknowledge and agree that
American Software, and not the end-user shall be responsible for payment to
Logility for services provided under this Section 6.3, provided that Logility
shall not be entitled to payment from American Software unless and until (and
only to the extent that) American Software receives payment for such services
from an end-user.
 
7.    Undertaking of Logility. Logility shall



3



--------------------------------------------------------------------------------

 

 
1.
 
Promote the Products as it deems appropriate with international and local
advertising.

 

 
2.
 
Provide to American Software’s employees technical training with respect to the
Products. Logility shall provide such training at its own cost, but American
Software shall be responsible for travel and living expenses incurred by its
employees.

 

 
3.
 
Provide reasonable quantities of marketing materials, including descriptive
brochures and promotional materials suitable for unrestricted distribution.

 

 
4.
 
Evaluate the qualifications of prospective end-users who have executed license
agreements and service agreements forwarded to Logility by American Software.
Logility reserves the right, in its discretion, to reject license agreements and
service agreements executed by prospective end-users.

 

 
5.
 
Perform all obligations of Logility under accepted license agreements, including
shipment or delivery to end-users of copies of the computer programs,
documentation, error-correction materials, and updates that constitute the
Products.

 

 
6.
 
Invoice and collect amounts payable under each license agreement accepted by
Logility.

 
8.    Compensation
 
8.1    American Software shall receive a commission equal to thirty percent
(30%) of the net license fee revenue actually collected by Logility under
license agreements for Products with users who are also licensees of software
products of American Software which are secured and forwarded to Logility by
American Software and accepted by Logility.
 
The term “net license fee revenue” means the actual license fee revenue received
by Logility less royalties, commissions or similar payments due third parties in
connection with the licensing of Products. Payment of compensation to American
Software shall be made by Logility within thirty (30) days after receipt of
payment from end-user. Cash payment shall be accompanied by a detailed
accounting of the basis for such payment, identifying the source and amount of
applicable revenues received by Logility. “Net license fee revenue” shall not
include maintenance or service fees paid to Logility by end-users.
 
8.2    Amounts payable to American Software shall be subject to a charge-back or
credit in favor of Logility in the amount previously paid American Software with
respect to amounts that are refunded to end-users. American Software agrees to
cooperate with Logility and aid in the collection of accounts receivable under
license agreements forwarded to Logility by American Software.
 
8.3    American Software shall be responsible for its own expenses and costs
under this Agreement, and Logility shall have no obligation to reimburse
American Software for any expenses or costs incurred by American Software in the
performance of its duties hereunder.
 
8.4    Any concessions that result in cost of sales such as maintenance or
services discounts shall be deducted dollar for dollar from the commissions owed
to American Software



4



--------------------------------------------------------------------------------

 
9.    Term and Termination
 
9.1    The term of this Agreement shall commence upon the Effective Date and
shall continue for one (1) year thereafter unless sooner terminated in
accordance with the provisions hereof. This Agreement may be thereafter extended
only by written instrument executed by both parties.
 
9.2    Logility may terminate this Agreement upon written notice to American
Software in the event of the breach of any material obligation hereunder by
American Software that is not cured by American Software after receipt from
Logility of thirty (30) days’ written notice calling attention to such breach
and demanding cure thereof. In the event of such termination for cause,
Logility’s sole obligation to American Software shall be to pay compensation
accrued for net revenues collected on covered license agreements accepted by
Logility prior to the date of termination.
 
9.3    Either party may terminate this Agreement for such party’s own
convenience and at such party’s discretion upon twelve (12) months’ prior
written notice to the other party.
 
9.4    Upon termination of this Agreement for any reason, American Software
shall within thirty (30) days of such termination destroy or return to Logility
all Demonstration Copies of the Products, and all copies of related marketing
materials. American Software shall further provide to Logility copies of
American Software’s prospect files.
 
10.    Indemnities
 
10.1    Logility hereby agrees to indemnify American Software from and against
any and all claims, demands, or actions arising out of any material breach by
Logility of any of the terms and conditions of any license agreement with an
end-user secured by American Software hereunder or any breach of Logility’s
obligations hereunder.
 
10.2    American Software hereby agrees to indemnify Logility from and against
any and all claims, demands, or actions arising out of American Software’s
activities or performance outside the express authorization provided American
Software under this Agreement or any breach of American Software’s obligations
hereunder.
 
10.3    The indemnities contained in this Section 10 shall be conditioned upon
the indemnifying party’s receiving (1) prompt written notice of any claims,
demands, or actions for which indemnity is sought; (2) cooperation in the
defense by the party seeking indemnity; and (3) control of the defense and/or
settlement of such claim, demand, or action as to which indemnity is sought.
 
11.    Limitations of Liability. In no event shall either party hereto be
entitled to special, indirect, or consequential damages, including lost profits,
for breach of this Agreement. Remedies shall be limited to claims for amounts
due hereunder or for indemnification as provided for herein. However, the
foregoing limitation of remedies shall not apply to any action by Logility for
infringement by American Software; any action based on or with respect to
unauthorized publication, disclosure, or use of confidential information or
trade secrets of Logility; or any action based on Logility’s rights in
copyrights, trademarks, or trade secrets or other proprietary rights in the
Products.
 
12.    Trademarks. Except for purposes of identification of Products, no right,
title, interest, or license in or to any trademark or service mark of Logility
is granted to American Software under this Agreement. American Software may on
its business cards, stationery and marketing materials state that American
Software is an authorized agent of Logility for the licensing of the Products.
 
13.    Status of American Software’s Personnel. The parties to this Agreement
are and shall remain independent contractors, and nothing herein shall be
construed to create a partnership, or



5



--------------------------------------------------------------------------------

joint venture, between Logility and American Software. American Software shall
be responsible for the wages, hours, and conditions of employment of American
Software’s personnel during the term of and under this Agreement. Nothing herein
shall be construed as implying that employees of American Software are employees
of Logility.
 
14.    Notices. All notices, demands, or consents required or permitted under
this Agreement shall be in writing and shall be delivered personally or sent by
certified or registered mail to the appropriate party at the address set forth
below, or at such other address as shall be given by either party to the other
in writing:
 
Logility, Inc.
 
American Software USA, Inc.
470 East Paces Ferry Road, N.E.
 
470 East Paces Ferry Road, N.E.
Atlanta, Georgia 30305
 
Atlanta, Georgia 30305
Attn: Chief Financial Officer
 
Attn: Controller

 
15.    Choice of Law. This Agreement shall be deemed to be made in the State of
Georgia and in all respects shall be interpreted, construed, and governed by and
in accordance with the laws of the State of Georgia.
 
16.    Waiver of Rights. The waiver by either party of any term or provision of
this Agreement shall not be deemed to constitute a continuing waiver thereof nor
of any further or additional rights such party may hold under this Agreement.
 
17.    No Assignment; Enforceability. This Agreement is personal to American
Software and is not assignable without the prior written consent of Logility.
Any attempt to assign, transfer, or subcontract any of the rights, duties, or
obligations of this Agreement without such consent is void.
 
18.    Dispute Resolution
 
18.1    In the event that any dispute arises between Logility and American
Software in connection with this Agreement, the representatives of each party
responsible for the subject matter of such dispute shall use good faith efforts
to resolve such dispute promptly. In the event that such dispute cannot be
resolved by the parties’ representatives, the matter shall be submitted to the
parties’ respective Chief Executive Officers (“CEOs”) for resolution. In the
event that the CEOs cannot reach resolution of the issue (an “Unresolved
Dispute”), then the matter shall be settled by binding arbitration in accordance
with the provisions of Section 18.2 hereof.
 
18.2    Any Unresolved Dispute, after the completion of the steps set forth
above, shall be settled at the election of either party, by final and binding
independent arbitration. All arbitrations pursuant to this Agreement shall be
conducted before the American Arbitration Association (“AAA”) in Atlanta,
Georgia, U.S.A., and shall be carried out in accordance with the Commercial
Arbitration Rules of the AAA then in effect (the “Rules”) and the provisions of
this Agreement. Logility and American Software shall each select one arbitrator
and a third arbitrator will be selected unanimously by the arbitrators selected
by Logility and American Software. If the two arbitrators selected by Logility
and American Software are unable to select the third arbitrator within ten (10)
days of the appointment of the two arbitrators, the parties consent to the
selection of the third arbitrator by the AAA administrator. The award of the
arbitrators may be enforced by any court having jurisdiction over the parties.
 
19.    Export Restrictions
 
Logility and American Software each hereby agrees to comply with all export laws
and restrictions and regulations of the Department of Commerce or other United
States agency or authority,



6



--------------------------------------------------------------------------------

and not to knowingly export, or allow the export or re-export of any Product, or
any derivatives thereof, in violation of any such restrictions, laws or
regulations, or, without all required licenses and authorizations, to
Afghanistan, the People’s Republic of China or any Group Q, S, W, Y or Z country
specified in the then current Supplement No. 1 to Section 770 of the U.S. Export
Administration Regulations (or any successor supplement or regulations).
 
20.    General
 
20.1    In the event that any provision of this Agreement shall be rendered
invalid or otherwise unenforceable by any competent judicial or government
authority, such invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement and the invalid
provision shall be deemed amended to the fullest extent allowable by applicable
law to effect the purposes of said provision.
 
20.2    Logility and American Software shall each be excused for any failure or
delay in performing any of their respective obligations under this Agreement, if
such delay or failure is caused by any act of God, any accident, explosion,
fire, storm, riot, embargo, war, any failure or delay of transportation,
shortage of or inability to obtain supplies, equipment, fuel or labor or any
other circumstance or event beyond the reasonable control of the party relying
upon such circumstance or event.
 
20.3    The parties agree that this Agreement is the complete and exclusive
statement thereof between the parties and that it supersedes and merges all
prior proposals and understandings and all other agreements, whether oral or
written, between the parties relating to the subject matter hereof. This
Agreement may not be modified or altered except by a written instrument duly
executed by the parties hereto.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as set
forth below.
 
AMERICAN SOFTWARE USA, INC.
By:
 
/S/    JEFF COOMBS

--------------------------------------------------------------------------------

Name: Jeff Coombs
Title: Executive Vice President & COO

LOGILITY, INC.
By:
 
/S/    J. MICHAEL EDENFIELD

--------------------------------------------------------------------------------

Name: J. Michael Edenfield
Title: President



7



--------------------------------------------------------------------------------

 
OMITTED ATTACHMENTS
 
The following attachments have been omitted:
 
Exhibit A:
  
A list of computer programs and associated end-user documentation offered
generally to end-users by Logility under the terms and conditions of its
standard license agreement.
Exhibit B:
  
Current form of license agreement.



8